Citation Nr: 1451167	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 8, 2005 for the award of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Katz, Michelle P.


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2002 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2004.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss was denied by the Board in a January 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Memorandum Decision, the Court set aside the Board's January 2006 decision and remanded the matter to the Board for additional development and consideration.  In December 2008, the Board again issued a decision denying entitlement to service connection for bilateral hearing loss.  The Veteran again appealed the Board's decision to the Court.  In a November 2009 Order, the Court vacated the Board's December 2008 decision and remanded the case for additional development consistent with a Joint Motion for Remand (JMR).  In a May 2010 decision, the Board denied service connection for bilateral hearing loss.  In a May 2011 Order, the Court vacated the Board's May 2010 decision and remanded the case to the Board for development consistent with an April 2011 JMR.

In December 2011, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for additional development consistent with the JMR.  The case is now returned to the Board.  Unfortunately, as discussed below, the issue of entitlement to service connection for bilateral hearing loss must again be remanded.  Thus, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

With consideration of the benefit of the doubt, an October 26, 2001 formal claim for entitlement to service connection for bilateral hearing loss is construed to include a claim for entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 26, 2001, but no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim, the March 2012 rating decision on appeal granted the Veteran's claim for entitlement to service connection for tinnitus.  Because the rating decision on appeal granted the claim for benefits, this claim has been substantiated.  The Veteran's filing of a notice of disagreement as to the effective date assigned for the award of benefits does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the effective dates assigned here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal and statement of the case which set forth the relevant effective date law.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Relevant post-service treatment records identified by the Veteran have been obtained.  This includes VA treatment records, examination reports, and private treatment records.  The Veteran has not identified any additional evidence not already obtained.  Thus, the Board finds that all efforts have been made to obtain relevant, identified, and available evidence.  VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his earlier effective date claim.

The Veteran contends that an earlier effective date is warranted for his service-connected tinnitus.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).

As noted above, the Veteran separated from active service in August 1977.  The record does not reflect that the VA received any claim (formal or informal) for VA benefits, thereafter, until October 26, 2001.  The record reveals that the Veteran filed a formal claim seeking entitlement to service connection for "hearing loss" on October 26, 2001.  The Veteran's claim for hearing loss was denied in a March 2002 rating decision based on a finding that the evidence did not show that hearing loss was shown in service, demonstrated within one year of service, or otherwise related to service.  The Veteran appealed the March 2002 rating decision, and in November 2004, the Board remanded the claim for additional development, including obtaining outstanding VA treatment records and providing the Veteran with a VA examination.

VA treatment records from February 1999 through August 1999 were obtained, and document a finding of bilateral tinnitus during a June 1999 audiological evaluation.  A January 2005 VA examination also documents a finding of tinnitus.

In a December 8, 2005 brief, the Veteran's representative at the time submitted argument in favor of the Veteran's claim for entitlement to service connection for bilateral hearing loss and noted that the "Veteran may have a claim for tinnitus."

On April 26, 2007, the Veteran filed an informal claim seeking entitlement to service connection for tinnitus.

In a December 2011 decision, the Board granted entitlement to service connection for tinnitus.  In a March 2012 rating decision, the RO effectuated the Board's December 2011 decision and assigned an effective date of April 26, 2007 for the grant of service connection for tinnitus.  The Veteran timely appealed the effective date assigned by the RO, and in a March 2013 rating decision, the RO assigned an effective date of December 8, 2005 for the award of service connection for tinnitus.  

The Veteran's representative argues that the effective date for the award of service connection for tinnitus should be October 26, 2001, the date that the Veteran filed a claim for entitlement to service connection for bilateral hearing loss, based upon the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board agrees.

VA is required to provide a sympathetic reading of the Veteran's original claim for service connection to determine whether that claim could encompass a claim for entitlement to service connection for tinnitus.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

The Board finds that the claim filed in October 2001 for service connection for hearing loss adequately identified the ears as the disabled body part.  See Brokowski, 21 Vet. App. at 86.  Moreover, the evidence received in support of the Veteran's claim for hearing loss includes findings of tinnitus.  Specifically, the June 1999 VA treatment record documented a finding of bilateral tinnitus, and the January 2005 VA examination also documented tinnitus.  Under these circumstances, the Board finds that the evidence identified tinnitus as a disability affecting the ears in conjunction with the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

While the Veteran's October 2001 claim identified a hearing disability without more, it cannot be a claim limited only to hearing loss, but must rather be considered a claim for any hearing condition that may reasonably be encompassed by several factors including: the Veteran's description of the claim; the symptoms he described; and the information he submitted or that the Secretary obtained in support of the claim.  See Clemons, 23 Vet. App. at 5.  As noted above, the evidence developed by VA in support of the Veteran's claim for service connection for bilateral hearing loss clearly shows a diagnosis of tinnitus.  While hearing loss and tinnitus are different conditions marked by different symptoms, the Veteran, as a lay person, could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to mere hearing loss.  Id.

Accordingly, with consideration of the benefit of the doubt, the Board construes the October 26, 2001 claim for entitlement to service connection for bilateral hearing loss broadly to encompass the claim for entitlement to service connection for tinnitus.  As such, the date of claim for the Veteran's claim for entitlement to service connection for tinnitus is October 26, 2001.  As the effective date of the award of service connection for tinnitus must be the later of the date of claim, or the date entitlement arose, and the evidence documents a finding of tinnitus in June 1999, the Board concludes that the proper effective date for the award of service connection for tinnitus is October 26, 2001.  

As the October 2001 claim form is the first evidence received by VA after the Veteran's discharge from service, there is no basis upon which to award an effective date earlier than October 26, 2001 for the grant of service connection for tinnitus.  


ORDER

An effective date of October 26, 2001, but no earlier, for the award of service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In December 2011, the Board remanded the issue of entitlement to service connection for bilateral hearing loss to the RO to obtain a new and adequate VA opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Board specifically requested that the VA examiner "consider the lay assertions of the Veteran and his spouse" (emphasis in original).  Although an additional VA opinion was provided in July 2012, with an addendum in July 2013, review of the opinions reveals that they are inadequate and do not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

As noted by the Board in its December 2011 remand, the April 2011 JMR concluded that the 2005 VA examination addressing the etiology of the Veteran's bilateral hearing loss was inadequate because it did not consider the credible lay evidence of continuity of symptomatology of the Veteran's bilateral hearing loss symptoms since his discharge from active duty service.  Accordingly, obtaining a VA examination which addresses and considers the lay evidence of record is critical to complying with the directives of the JMR.  As the July 2012 VA opinion and July 2013 supplemental opinion fail to accomplish this task, the opinions are deemed inadequate and the issue must again be remanded for a new VA opinion.

Additionally, the Board observes that the Veteran's representative has submitted additional evidence which is relevant to his claim for service connection.  Specifically, the Veteran's representative provided medical treatise evidence in the form of various articles discussing hearing loss and military service.  Of particular note is an article written by P. Niquiette, Au.D., who opined that noise induced hearing loss may manifest many years after noise exposure even when not immediately shown on audiological testing, and that noise exposure may cause cochlear damage which manifests in progressively worsening hearing over time.  This article is important in this case, as the VA opinions of record base their opinions that the Veteran's current hearing loss is not related to his in-service noise exposure solely on the fact that the Veteran's hearing was normal on separation and there does not appear to have been a worsening of his right ear hearing during his military service.  Accordingly, in addition to addressing the competent lay evidence of continuity of symptomatology shown in the record, the examiner should also address and discuss the medical treatise evidence submitted by the Veteran's representative which appears to contradict the basis for the VA examiner's other opinions of record.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiology examination with a different VA examiner than the examiner who provided the February 2013 and July 2013 VA opinions to determine the current nature and etiology of the Veteran's bilateral hearing loss.  Ask the examiner to thoroughly review the claims file in conjunction with the examination, especially the Veteran's lay statements as to his in-service acoustic trauma and bilateral hearing loss symptoms both during and after military service.  The examiner should also conduct an interview of the Veteran as to the nature and approximate onset of bilateral hearing loss, as well as his history of military, post-service occupational, and post-service recreational noise exposure.  Based on review of the Veteran's claims file as well as findings derived from the examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left ear hearing loss is etiologically related to service, and whether it is at least as likely as not that the Veteran's pre-existing right ear hearing loss was aggravated beyond its normal progression by his active duty military service.  

The examiner must also opine as to whether there was any clinically significant shift in hearing acuity in either ear during military service.  In rendering all opinions, including as to aggravation of right ear hearing loss, the examiner must consider and address the lay assertions of the Veteran, his spouse, D. Avery, M. Pope, E.L. Berry, K. Moyer, L. Mueller, J. Kimball, D.D.S., B. Knaipes, B. Millwood, J. Millwood, A. Turnbill, L. Penley, Jr., and R. Perez.  For the purposes of the opinion only, the examiner should assume that the Veteran's lay statements of in-service symptoms and continuity of symptomatology after military service are both competent and credible.  The examiner is also asked to address the medical treatise information submitted by the Veteran's representative which suggests that noise induced hearing loss may manifest years after noise exposure, and that the Veteran may have experienced cochlear damage during military service which manifested in progressively worsening hearing over time after military service ended.  A complete and thorough rationale must be provided for all opinions provided.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


